Willson, Judge.
On the Gth day of February, 1885, the defendant was convicted and judgment was then rendered and entered against him. On the 1th of February, the next day after his conviction, he filed a motion for a new trial, which, on the 16th of the same month, was overruled, and he thereupon gave notice of appeal to this court. On the 18th day of the same month he escaped from custody, and did not voluntarily return into custody, but was rearrested and reconfined in jail by the sheriff of Oollin county. On the 25th of the same month he moved in arrest of judgment, which motion, upon exceptions made thereto by the county attorney, was stricken out, and thereupon, on said 25th day of February, 1885, the defendant was sentenced in accordance with the verdict and judgment and the law.
Upon this state of facts, the assistant attorney-general moves this court to dismiss this appeal, under authority of article 845 of the Code of Criminal Procedure, which provides that, “ In case the defendant, pending an appeal in a felony case, shall make his escape frozn custody, the jurisdiction of the court of appeals shall no longer attach in the case; and upon the fact of such escape being made to appear, the court shall, etc., dismiss the appeal,” etc. Was this appeal pending when the defendant escaped from custody? Had the jurisdiction of this court then attached to the case? These questions must be answered in the negative. At the time of the escape the cause was still pending in the trial court, and had not been finally disposed of by that court. Sentence had not been pronounced as z-equiz’ed by law, and the jurisdiction of the court of appeals did not and could not attach until sentence had been pronounced in accordance with law. (Code Crim. Proc., art. 794; Hart v. The State, 14 Texas Ct. App., 323; Taylor v. The State, Id., 340.)
As the appeal was not pending in this court at the time of the *12escape, but was perfected after such escape, and while the defendant was in custody, it cannot affect the jurisdiction of this court, and the motion to dismiss the appeal is refused.

Motion overruled.

[Opinion delivered April 11, 1885.]